                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 ANTOINE D DUFF,

                        Petitioner,

                        v.                        CAUSE NO.: 3:17-CV-383-PPS-MGG

 WARDEN,

                        Respondent.

                                      OPINION AND ORDER

       Antoine D. Duff, a pro se prisoner, filed a habeas corpus petition challenging his

prison disciplinary hearing where a Disciplinary Hearing Officer found him guilty of

fleeing/resisting staff in violation of Indiana Department of Correction policy B-236.

Duff was docked 30 days earned credit time as a result of his conviction. ECF 1 at 1.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539 (1974). To satisfy due process, there must also be “some evidence” in the

record to support the guilty finding. Superintendent, Mass Corr. Inst. v. Hill, 472 U.S. 445,

455 (1985). In his petition, Duff argues there are three grounds which entitle him to

habeas corpus relief.
          Duff first argues that he was written up for two separate offenses based on the

same conduct report. He was first written up for fleeing/resisting and was later written

up for threatening. ECF 25 at 2. At the disciplinary hearing, the threatening charge was

dismissed, but the fleeing/resisting charge was not. Duff contends that both charges

should have been dismissed pursuant to IDOC policy. Id. However, the IDOC’s failure

to follow its own policy does not rise to the level of a constitutional violation. Estelle v.

McGuire, 502 U.S. 62, 68 n.2 (1991) (“state-law violations provide no basis for federal

habeas relief”); Keller v. Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (inmate’s claim

that prison failed to follow internal policies had “no bearing on his right to due

process”). Therefore, this ground does not identify a basis for granting habeas corpus

relief.

          Duff next argues that he should not have been found guilty because he was not,

in fact, resisting. Instead, he was unable to comply with Officer Erickson’s orders due to

an injured foot. ECF 1 at 2. Though Duff claims that he did not intend to resist Officer

Erickson’s commands, his intent is not a defense to the charged offense. Jones v. Cross,

637 F.3d 841, 847-48 (7th Cir. 2011) (lack of specific intent not valid defense in the

context of a prison disciplinary action). The issue is whether the hearing officer had

sufficient evidence to find him guilty.

          In the context of a prison disciplinary hearing, “the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the

disciplinary board.” Hill, 472 U.S. at 455-56. This is an exceedingly low standard. Here’s

how the Seventh Circuit has described it:


                                               2
       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

       My job in reviewing the decision is likewise limited. As the Seventh Circuit has

noted, “In reviewing a decision for some evidence, courts are not required to conduct

an examination of the entire record, independently assess witness credibility, or weigh

the evidence, but only determine whether the prison disciplinary board's decision to

revoke good time credits has some factual basis.” McPherson v. McBride, 188 F.3d 784,

786 (7th Cir. 1999) (quotations marks and citation omitted). In other words, “once the

court has found the evidence reliable, its inquiry ends - it should not look further to see

whether other evidence in the record may have suggested an opposite conclusion.”

Viens v. Daniels, 871 F.2d 1328, 1335 (7th Cir. 1989).

       Duff was found guilty of violating offense B-235 “Fleeing/Resisting,” which is

defined as “[f]leeing or physically resisting a staff member in the performance of

his/her duty.” Indiana Department of Correction, Adult Disciplinary Process,

Appendix I: Offenses. http://www.in.gov/idoc/files/02-04-101_APPENDIX_I-

OFFENSES_6-1-2015(1).pdf. Here, the Conduct Report charged Duff as follows:

       On 2-21-17 at approximately 10:45, I Officer D Erickson was conducting a
       cell search in LHU cell 327-328. While Offender Duff, Anthony #137256


                                              3
       (B) of LHU-327 was in the showers so that a strip search could be
       conducted, he was given several verbal orders to conduct the strip search
       correctly and refused. At this time he reached up to the wall of the shower
       and grabbing his shorts. I then instructed him to place his hands behind
       him to be placed in mechanical restraints so he could be taking [sic.] to a
       dry cell in RHU until he complied and conducted the strip search
       properly. At this time I secured his left arm and went to place mechanical
       restraints on him and he pulled away stating, “don’t touch me again or I’ll
       give you a reason to take me to seg” and then pulled away from me. At
       this time I secured his left arm and escorted him against the wall in the
       shower. At this time Sergeant J. Heater came over and assisted in securing
       him against the wall. Once secured against the wall Sergeant Heater
       secured his left arm as I secured his right arm and he was placed into
       mechanical restraints. As we began to escort him out of the showers he
       stated [sic.] complaining that his foot was injured. At this time he was
       placed on a chair and a wheelchair was provided to take him to RHU. On
       the way to RHU Offender Duff stated several times that “he wouldn’t be
       in seg long and once he was out he was going to beat my ass.”

ECF 21-1.

       The incident described in the conduct report was caught on videotape.

According to the Report of Disciplinary Hearing Video Evidence Review, the video was

reviewed and showed that “Offender Duff, Antoine 137256 did pull away from the

Officer as he was attempting to place him in mechanical restraints. The camera supports

the statement of staff in the conduct report.” ECF 21-3 at 2.

       The hearing officer had sufficient evidence to find Duff guilty. The hearing

officer was confronted with two conflicting stories. Duff claimed that he was not

resisting the strip-search but, instead, was simply unable to comply with Officer

Erickson’s commands due to an injured foot. However, the reporting officer believed

that Duff was lying about the injury and intentionally refusing to conduct the strip-

search correctly. It was the exclusive province of the hearing officer to consider and



                                             4
weigh the respective credibility of the parties’ stories, and I do not reconsider those

credibility determinations here. See Webb, 224 F.3d at 652. Based on the conduct report

alone, the hearing officer had sufficient evidence that Duff pulled away from Officer

Erickson while he was trying to secure Duff in mechanical restraints. Moreover, I have

reviewed the video evidence (ECF 23, 24) which further supports the hearing officer’s

finding. Thus, the finding of guilt was not arbitrary or unreasonable - there was some

evidence to support it.

       Duff’s final contention is that the officers intentionally “lost” his personal

property in retaliation for what occurred during the February 21, 2017, incident.

However, the officers’ alleged wrongful taking of property does not serve as a basis for

granting habeas corpus relief.1

       Accordingly, the petition (ECF 1) is DENIED. The clerk is DIRECTED to close

this case.

       SO ORDERED.

       ENTERED: November 19, 2018

                                                            /s/ Philip P. Simon
                                                            PHILIP P. SIMON, JUDGE
                                                            UNITED STATES DISTRICT COURT




       1   Duff points out that he is seeking relief for his property loss through Indiana’s tort claims act.


                                                       5
